      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 1 of 16




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

NATIONAL BUILDERS INSURANCE                      §
COMPANY,                                         §
    Plaintiff,                                   §
                                                 §
v.                                               §   CIVIL ACTION NO. 4:21-cv-01279
                                                 §
LOFTECH HOMES, LLC, JEFFREY                      §
SPENCER, CAITLIN CARROLL, and                    §
RICHARD KOONTZ,                                  §
    Defendants.                                  §

          PLAINTIFF NATIONAL BUILDERS INSURANCE COMPANY’S
               COMPLAINT FOR DECLARATORY JUDGMENT
     Plaintiff National Builders Insurance Company files this complaint for declaratory
judgment and respectfully shows the Court the following:
                                             I. PARTIES
     1.   National Builders Insurance Company (“Builders”), formerly known as Vinings
Insurance Company, is a Delaware corporation with its principal place of business in
Atlanta, Georgia. For diversity-jurisdiction purposes, Builders is a citizen of Delaware and

Georgia but not Texas or Wyoming.
     2.   Loftech Homes, LLC is a Texas limited liability company whose members are
Shahin Jamea, Rathman Group LLC, and SJPHC LLC. Loftech is a Texas and Wyoming
citizen because its members are Texas and Wyoming citizens:
          a. Shahin Jamea is a Texas citizen domiciled in Harris County, Texas.
          b. Rathman Group LLC is a Texas limited liability company whose only member
              is Hooman Moghtaderi per Texas Secretary of State records. Moghtaderi is a




Plaintiff’s Complaint for Declaratory Judgment                                             1
      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 2 of 16




              Texas citizen domiciled in Harris County, Texas. He is not a citizen of
              Delaware or Georgia.
          c. SJPHC LLC is a Wyoming limited liability company whose members are
              Wyoming citizens domiciled in Wyoming. Its members are not citizens of
              Delaware or Georgia.
Loftech is not a citizen of Delaware or Georgia. Loftech may be served with process through
its registered agent, Registered Agents, Inc., at 5900 Balcones Drive, Suite 100, Austin,
Texas 78731 or wherever it may be found.

    3.    Jeffrey Spencer is a Texas citizen domiciled in Harris County, Texas, and a
potential judgment-creditor. He is not a citizen of Delaware or Georgia. Spencer may be
served with process at 1438 W 24th Street, Houston, Texas 77008 or wherever he may be
found.
    4.    Caitlin Carroll is a Texas citizen domiciled in Harris County, Texas, and a
potential judgment-creditor. She is not a citizen of Delaware or Georgia. Carroll may be

served with process at 1436 W 24th Street, Houston, Texas 77008 or wherever she may be
found.
    5.    Richard Koontz is a Texas citizen domiciled in Harris County, Texas, and a

potential judgment-creditor. He is not a citizen of Delaware or Georgia. Koontz may be
served with process at 1436 W 24th Street, Houston, Texas 77008 or wherever he may be
found.
                                 II. JURISDICTION & VENUE
    6.    As specified above, Builders’ citizenship (Delaware and Georgia) is completely
diverse from the Defendants’ citizenship (Texas and/or Wyoming). Additionally, the

amount in controversy exceeds $75,000, exclusive of interest and costs, because Spencer,



Plaintiff’s Complaint for Declaratory Judgment                                           2
      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 3 of 16




Carroll, and Koontz each seek more than $200,000 in the Underlying Arbitration for
damages arising out of Loftech’s construction of their houses. Hence, the Court has
subject-matter jurisdiction over this lawsuit under 28 U.S.C. § 1332(a)(1).
    7.    The Court has personal jurisdiction over Loftech, Spencer, Carroll, and Koontz
because they are Texas citizens.
    8.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial
part of the events or omissions giving rise to the Underlying Arbitration occurred in Harris
County, Texas.

                                                 III. FACTS
    9.    Builders brings this action for declaratory judgment under both Federal Rule of
Civil Procedure 57 and 28 U.S.C. §§ 2201, 2202. This action arises out of an underlying
arbitration styled Caitlin Carroll and Richard Koontz and Jeffrey Spencer v. Loftech Homes,
LLC v. Anderson Canyon, LLC et al., in private arbitration before the Honorable Reece
Rondon (“Underlying Arbitration”).

 A. Insurance
    10. Builders issued four commercial general liability insurance policies to Loftech
spanning February 1, 2015, to February 1, 2019: PKG 0187440-00; PKG 0187440-01; PKG

0187440-02; and PKG 0187440-03 (“Policies”). The Policies have limits of insurance of
$1,000,000 per occurrence, subject to a $1,000 deductible, with exception for certain
mold-related damage and remediation costs.
 B. Underlying Arbitration
    11. The Underlying Arbitration arises out of two state-court lawsuits filed by Spencer
and, separately, Carroll and Koontz. Both cases were referred to arbitration by agreement

and consolidated in the Underlying Arbitration.



Plaintiff’s Complaint for Declaratory Judgment                                             3
        Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 4 of 16




     i. Spencer
    12. Spencer alleges that he purchased his house from Loftech on or about April 26,
2016.
    13. Before closing on his home purchase, Spencer allegedly inspected the house,
observed evidence of water penetration along floor trim, and reported same to Loftech.
    14. Spencer alleges that Loftech then performed its own inspection and represented
that the observed evidence of water penetration was caused by a nail penetrating a gutter.
    15. After Loftech allegedly repaired the defective condition and remedied the water-

intrusion issues, Spencer allegedly closed on his home purchase.
    16. Spencer alleges that he again observed evidence of water penetration in July and
August 2017 and reported his findings to Loftech, which allegedly made multiple attempts
to repair the defective conditions causing the water intrusion.
    17. Despite repeated attempts, Loftech allegedly failed to remedy the defective
conditions and water intrusion and disavowed any obligation to do so.

    18. Spencer sued Loftech for deceptive trade practices, fraud, negligent
misrepresentation, breach of warranty, negligence, residential construction liability,
negligent hiring and supervision, and breach of contract.

     ii. Carroll and Koontz
    19. Carroll and Koontz allege that they purchased and closed on their house from
Loftech on July 29, 2016.
    20. On November 7, 2016, Carroll and Koontz notified Loftech that their house was
leaking water in multiple locations. Loftech allegedly inspected and repaired the reported
leaks.




Plaintiff’s Complaint for Declaratory Judgment                                           4
      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 5 of 16




    21. Carroll and Koontz allege that the repairs did not take because they observed water
leaks again on November 29, 2016. They further reported that their HVAC system was not
working properly due to Loftech’s substandard workmanship.
    22. Despite repeated attempts, Loftech allegedly failed to remedy the defective
conditions and water intrusion and disavowed any obligation to do so. Instead, Loftech
allegedly pinned the water intrusion on the effects of Hurricane Harvey.
    23. Carroll and Koontz allegedly retained a contractor, who opined that the water
leaks were caused by multiple conditions, including inadequate and/or defective scoffers

and gutters that allowed rain to overflow into the house.
    24. Carroll and Koontz sued Loftech for deceptive trade practices, fraud, negligent
misrepresentation, breach of warranty, negligence, residential construction liability,
negligent hiring and supervision, and breach of contract.
                              IV. DECLARATORY JUDGMENT
    25. All preceding paragraphs are incorporated herein by reference.

    26. The Policies’ insuring agreements grant coverage for “property damage” caused
by an “occurrence” during the applicable policy term, subject to certain exclusions and
endorsements. These terms mean:

                “Property damage” means:
                a. Physical injury to tangible property, including all resulting loss of
                   use of that property. All such loss of use shall be deemed to occur
                   at the time of the physical injury that caused it; or
                b. Loss of use of tangible property that is not physically injured. All
                   such loss of use shall be deemed to occur at the time of the
                   “occurrence” that caused it.
                                             .      .      .
                “Occurrence” means an accident, including continuous or repeated
                exposure to substantially the same general harmful conditions.




Plaintiff’s Complaint for Declaratory Judgment                                             5
      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 6 of 16




    27. Builders seeks a declaration that it has no duty to defend or indemnify Loftech of
Spencer, Carroll, and Koontz in the Underlying Arbitration for the following reasons:
    28. Any damage that Loftech knew about before Spencer or Carroll and Koontz
purchased their houses is potentially not fortuitous and, therefore, potentially not covered.
    29. Spencer’s and Carroll and Koontz’s claims for deceptive trade practices are not
covered because they do not concern “property damage” or an “occurrence.”
Alternatively, their claims for deceptive trade practices concern damage expected or
intended by Loftech that is excluded by the Expected or Intended Injury exclusion.

    30. Similarly, Spencer’s and Carroll and Koontz’s claims for attorney fees are not
covered because attorney fees are not “damages because of ‘property damage . . . .’”
    31. Additionally, Spencer’s and Carroll and Koontz’s alleged construction defects
and damages trigger one or more of the following policy exclusions or endorsements:
                                      Residential Faulty Work
    32. The Residential Faulty Work Exclusion bars coverage for repairing, removing,

replacing, or remedying Loftech’s faulty or defective work:

             TEXAS FAULTY WORK EXCLUSION WITH RESULTING DAMAGE
                                 COVERAGE
        This endorsement modifies insurance provided under the following:
           COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        In regard only to “your work” in connection with residential structures, Exclusion
        l. Damage to Your Work of Section I – Coverages, Coverage A. Bodily Injury
        and Property Damage Liability, 2. Exclusions is deleted and replaced with:
        l. Faulty, Defective or Poor Workmanship in Your Work
           This insurance does not apply to any claim or “suit” for the cost of repair,
           replacement, adjustment, removal, loss of use, inspection, disposal, or
           otherwise making good any faulty, defective or poor workmanship in “your
           work” for which any insured or any insured’s employees, contractors, or
           subcontractors may be liable.




Plaintiff’s Complaint for Declaratory Judgment                                               6
      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 7 of 16




            This exclusion does not apply to “property damage” sustained by any other
            property that is caused by the faulty, defective or poor workmanship in “your
            work”.
            This exclusion applies only to residential structures for which coverage is
            not otherwise excluded under this insurance.
                                                                     GL RFWETX 01 15
                                    Coverage-Form Exclusions
    33. Many coverage-form exclusions bar coverage for certain “property damage”
arising out of Loftech’s defective work:

        This insurance does not apply to:
        b. Contractual Liability
           “Bodily injury” or “property damage” for which the insured is obligated to
           pay damages by reason of the assumption of liability in a contract or
           agreement. This exclusion does not apply to liability for damages:
           (1) That the insured would have in the absence of the contract or
                agreement; or
           (2) Assumed in a contract or agreement that is an “insured contract”,
                provided the “bodily injury” or “property damage” occurs subsequent
                to the execution of the contract or agreement. Solely for the
                purposes of liability assumed in an “insured contract”, reasonable
                attorneys’ fees and necessary litigation expenses incurred by or for
                a party other than an insured are deemed to be damages because
                of “bodily injury” or “property damage”, provided:
                (a) Liability to such other party for, or for the cost of, that party’s
                     defense has also been assumed in the same “insured contract”;
                     and
                (b) Such attorneys’ fees and litigation expenses are for defense of
                     that party against a civil or alternative dispute resolution
                     proceeding in which damages to which this insurance applies
                     are alleged.
        …
        j. Damage To Property
           “Property damage” to:
           (1) Property you own, rent, or occupy, including any costs or expenses
                incurred by you, or any other person, organization or entity, for
                repair, replacement, enhancement, restoration or maintenance of
                such property for any reason, including prevention of injury to a
                person or damage to another’s property;



Plaintiff’s Complaint for Declaratory Judgment                                              7
      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 8 of 16




            (2) Premises you sell, give away or abandon, if the “property damage”
                arises out of any part of those premises;
            (3) Property loaned to you;
                                         .      .      .
            (5) That particular part of real property on which you or any contractors
                or subcontractors working directly or indirectly on your behalf are
                performing operations, if the “property damage” arises out of those
                operations; or
            (6) That particular part of any property that must be restored, repaired
                or replaced because “your work” was incorrectly performed on it.”
            Paragraphs (1), (3) and (4) of this exclusion do not apply to “property
            damage” (other than damage by fire, lightning, explosion, smoke or
            leakage from an automatic fire protection system) to premises, including
            the contents of such premises, rented to you for a period of 7 or fewer
            consecutive days. A separate limit of insurance applies to Damage To
            Premise Rented To You as described in Section III – Limits Of
            Insurance. 1
            Paragraph (2) of this exclusion does not apply if the premises are “your
            work” and were never occupied, rented or held for rental by you.
            Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability
            assumed under a sidetrack agreement.
            Paragraph (6) of this exclusion does not apply to “property damage” in
            the “products-completed operations hazard”.

        k. Damage To Your Product
           “Property damage” to “your product” arising out of it or any part of it.
                                     .     .       .
        m. Damage To Impaired Property Or Property Not Physically Injured
           “Property damage” to “impaired property” or property that has not been
           physically injured, arising out of:
            (1) A defect, deficiency, inadequacy or dangerous condition in “your
                product” or “your work”; or
            (2) A delay or failure by you or anyone acting on your behalf to perform
                a contract or agreement in accordance with its terms.
            This exclusion does not apply to the loss of use of other property arising
            out of sudden and accidental physical injury to “your product” or “your
            work” after it has been put to its intended use.




1   Amended by form BIG GLECE 04 13.


Plaintiff’s Complaint for Declaratory Judgment                                             8
      Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 9 of 16




        n. Recall Of Products, Work Or Impaired Property
           Damages claimed for any loss, cost or expense incurred by you or
           others for the loss of use, withdrawal, recall, inspection, repair,
           replacement, adjustment, removal or disposal of:
            (1) “Your product”;
            (2) “Your work”; or
            (3) “Impaired property”;
            if such product, work, or property is withdrawn or recalled from the
            market or from use by any person or organization because of a known
            or suspected defect, deficiency, inadequacy or dangerous condition in
            it.
                                                                 CG 00 01 04 13
                                     Fungi, Bacteria, and Mold

    34. The Fungi and Bacteria Exclusions limit coverage for “property damage”
resulting from the existence of mold and costs to test for and remedy same 2:

                                 FUNGI OR BACTERIA EXCLUSION
        This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
        A. The following exclusion is added to Paragraph 2. Exclusions of Section I –
           Coverage A – Bodily Injury And Property Damage Liability:
           2. Exclusions
               This insurance does not apply to:
               Fungi or Bacteria
               a. “Bodily injury” or “property damage” which would not have occurred,
                  in whole or in part, but for the actual, alleged or threatened inhalation
                  of, ingestion of, contact with, exposure to, existence of, or presence
                  of, any “fungi” or bacteria on or within a building or structure,
                  including its contents, regardless of whether any other cause, event,
                  material or product contributed concurrently or in any sequence to
                  such injury or damage.
               b. Any loss, cost or expenses arising out of the abating, testing for,
                  monitoring, cleaning up, removing, containing, treating, detoxifying,
                  neutralizing, remediating or disposing of, of in any way responding
                  to, or assessing the effects of, “fungi” or bacteria, by any insured or
                  by any other person or entity.


2   If there are any mold-related “property damage” or remediation costs, a $2,500 sublimit applies,
    subject to a $2,000 deductible.


Plaintiff’s Complaint for Declaratory Judgment                                                    9
     Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 10 of 16




                This exclusion does not apply to any “fungi” or bacteria that are, are on,
                or are contained in, a good or product intended for bodily consumption.
        …
        C. The following definition is added to the Definitions Section:
           “Fungi” means any type or form of fungus, including mold or mildew and
           any mycotoxins, spores, scents or byproducts produced or released by
           fungi.
                                                                         CG 21 67 12 04

                           LIMITED FUNGI OR BACTERIA COVERAGE
        This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                       SCHEDULE
                                                         Fungi and Bacteria Per
          Fungi and Bacteria Each Occurrence
                                                      Occurrence Deductible for this
               Limit and Aggregate Limit
                                                             Coverage Part
                            $2,500                              $2,000
        The insurance provided under Section I – Coverage A – Bodily Injury and
        Property Damage Liability as modified by the Fungi Or Bacteria Exclusion is
        hereby extended to provide insurance for (a) “property damage” which would
        not have occurred, in whole or in part, but for the actual, alleged or threatened
        inhalation of, ingestion of, contact with, exposure to, existence of, or presence
        of, any fungi or bacteria on or within a building or structure, including its
        contents, regardless of whether any other cause, event, material or product
        contributed concurrently or in any sequence to such injury or damage; and (b)
        any loss, cost or expenses arising out of the abating, testing for, monitoring,
        cleaning up, removing, containing, treating, detoxifying, neutralizing,
        remediating or disposing of, or in any way responding to, or assessing the
        effects of fungi or bacteria, by any insured or by any other person or entity.
        A. For any purposes of this Limited Fungi or Bacteria Liability insurance only,
            Paragraph 1.a., 1.b., 1.c., 1.d., and 1.e. of Section I – Supplementary
            Payments – Coverages A and B, are deleted: DEFENSE EXPENSES AND
            OTHER COSTS PROVIDED UNDER THE DELETED PARAGRAPHS ARE
            INCLUDED WITHIN THE LIMITED OF LIABILITY SHOWN IN THE
            SCHEDULE ABOVE.
        B. For purposes of this Limited Fungi or Bacteria Liability insurance only,
            Section III – Limits of Insurance is deleted and replaced by the following:
            1. The Limits of Insurance shown in the Limited Fungi or Bacteria Liability
               Schedule above and the provisions below fix the most we will pay
               regardless of the number of:
               a. Insureds;


Plaintiff’s Complaint for Declaratory Judgment                                               10
     Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 11 of 16




                b. Claims made or “suits” brought”; or
                c. Persons or organizations making claims or bringing “suits”.
            2. The Aggregate Limit shown in the Limited Fungi or Bacteria Liability
                Schedule above is the most we will pay for the sum of:
                a. Damages under Coverage A. for “property damage” insured under
                    this endorsement; and
                b. Any amounts that, but for Paragraph A., would have been payable
                    under Paragraph 1.a., 1.c., 1.d., and 1.e. of Section I –
                    Supplementary Payments – Coverages A. and B.
            3. The Products-Completed Operations Aggregate Limit for “property
                damage” insured under this extension of Coverage A. for Limited Fungi
                or Bacteria Liability is the same as and included within the Aggregate
                Limit shown in the Schedule above, and subject to the terms of this
                endorsement, is the most we will pay for such “property damage”.
            4. Subject to 2. and 3. Above, whichever applies, the Each Occurrence
                Limit shown in the Schedule above is the most we will pay for the sum
                of:
                a. Damages under Coverage A.;
                b. Any amounts that but for Paragraph A. above, would have been
                    payable under Paragraph 1.a., 1.c., 1.d., and 1.e. of Section I –
                    Supplementary Payments – Coverages A. and B.
            because of “property damage” insured under this extension of Coverage A.
            for Limited Fungi or Bacteria Liability arising out of any one “occurrence”.
            5. Subject to 4. above, the Damage To Premises Rented To You Limit for
                “property damage” insured under this extension of Coverage A. for
                Limited Fungi or Bacteria Liability is the same as the Aggregate Limit
                shown in the Schedule above and, subject to the terms of this
                endorsements, is the most we will pay for such “property damage”.
        The Limits of Insurance of this Coverage Part apply separately to each
        consecutive annual period and to any remaining period of less than 12 months,
        starting with the beginning of the policy period shown in the Declarations,
        unless the policy period is extended after the issuance for an additional period
        of less than 12 months. In that case, the additional period will be deemed part
        of the last preceding period for purposes of determining the limits of insurance.
                                                                           GL FB 01 09
                      Construction Management Errors and Omissions
    35. The Construction Management Errors and Omissions Exclusion bars coverage for
certain “property damage” arising out of Loftech’s inspection or supervision activities:




Plaintiff’s Complaint for Declaratory Judgment                                              11
     Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 12 of 16




               EXCLUSION – CONSTRUCTION MANAGEMENT ERRORS AND
                                  OMISSIONS
        This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
        The following exclusion is added to Paragraph 2. Exclusions of Section I –
        Coverage A – Bodily Injury And Property Damage Liability . . .:
        This insurance does not apply to . . . “property damage” . . . arising out of:
        1. The preparing, approving, or failure to prepare or approve, maps, shop
           drawings, opinions, reports, surveys, field orders, change orders or
           drawings and specifications by any architect, engineer or surveyor
           performing services on a project on which you serve as construction
           manager; or
        2. Inspection, supervision, quality control, architectural or engineering
           activities done by or for you on a project on which you serve as construction
           manager.
        This exclusion applies even if the claims against any insured allege negligence
        or other wrongdoing in the supervision, hiring, employment, training or
        monitoring of others by that insured, if the “occurrence” which caused the . . .
        “property damage” . . . involved that which is described in Paragraph 1. or 2.
        This exclusion does not apply to . . . “property damage” due to construction or
        demolition work done by you, your “employees” or your subcontractors.
                                                                       CG 22 34 04 13
                                Designated Professional Services
    36. The Designated Professional Services Exclusion bars coverage for certain

“property damage” arising out of Loftech’s rendering or failing to render professional
services:

                  EXCLUSION – DESIGNATED PROFESSIONAL SERVICES
        This endorsement modifies insurance provided under the following:
            COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                 SCHEDULE
         Description Of Professional Services
         1. Real Estate Agents and/or Brokers
         2. Architects, Engineers or Surveyors
         3.
         Information required to complete this Schedule, if not shown, above, will
         be shown in the Declarations.


Plaintiff’s Complaint for Declaratory Judgment                                             12
     Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 13 of 16




        With respect to any professional services shown in the Schedule, the following
        exclusion is added to Paragraph 2., Exclusions of Section I – Coverage A –
        Bodily Injury And Property Damage Liability . . .:
        This insurance does not apply to . . . “property damage” due to the rendering
        of or failure to render any professional service.
        This exclusion applies even if the claims against any insured allege negligence
        or other wrongdoing in the supervision, hiring, employment, training or
        monitoring of others by that insured, if the “occurrence” which caused the . . .
        “property damage” involved the rendering of or failure to render any
        professional service.
                                                                       CG 21 16 04 03
                               Contractor’s Professional Liability
    37. The Contractors – Professional Liability Exclusion bars coverage for certain

“property damage” arising out of Loftech’s rendering or failing to render professional
services in connection with certain operations relating to engineering, architectural, or
surveying services:

                EXCLUSION – CONTRACTORS – PROFESSIONAL LIABILITY
        This endorsement modifies insurance provided under the following:
          COMMERCIAL GENERAL LIABILITY COVERAGE PART
        The following exclusion is added to Paragraph 2., Exclusions of Section I –
        Coverage A – Bodily Injury And Property Damage Liability . . .:
        1. This insurance does not apply to . . . “property damage” arising out of the
           rendering of or failure to render any professional services by you or on your
           behalf, but only with respect to either or both of the following operations:
            a. Providing engineering, architectural or surveying services to others in
               your capacity as an engineer, architect or surveyor; and
            b. Providing, or hiring independent professionals to provide, engineering,
               architectural or surveying services in connection with construction work
               you perform.
            This exclusion applies even if the claims against any insured allege
            negligence or other wrongdoing in the supervision, hiring, employment,
            training or monitoring of others by that insured, if the “occurrence” which
            caused the . . . “property damage” involved the rendering of or failure to
            render any professional services by you or on your behalf with respect to
            the operations described above.


Plaintiff’s Complaint for Declaratory Judgment                                             13
     Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 14 of 16




        2. Subject to Paragraph 3. below, professional services include:
            a. Preparing, approving, or failing to prepare or approve, maps, shop
               drawings, opinions, reports, surveys, field orders, change orders, or
               drawings and specifications; and
            b. Supervisory or inspection activities performed as part of any related
               architectural or engineering activities.
        3. Professional services do not include services within construction means,
           methods, techniques, sequences and procedures employed by you in
           connection with your operations in your capacity as a construction
           contractor.
                                                                           CG 22 79 04 13
                 Engineers, Architects, or Surveyors Professional Liability
    38. The Engineers, Architect, or Surveyors Professional Liability Exclusion bars
coverage for certain “property damage” arising out of Loftech’s rendering of or failing to

render certain professional services, such as supervising or inspecting:

                 EXCLUSION – ENGINEERS, ARCHITECTS OR SURVEYORS
                              PROFESSIONAL LIABILITY
        This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
        The following exclusion is added to Paragraph 2. Exclusions of Section I –
        Coverage A – Bodily Injury And Property Damage Liability . . .:
        This insurance does not apply to . . . “property damage” . . . arising out of the
        rendering of or failure to render any professional services by you or any
        engineer, architect or surveyor who is either employed by you or performing
        work on your behalf in such capacity.
        Professional services include:
        1. The preparing, approving, or failure to prepare or approve, maps, shop
           drawings, opinions, reports, surveys, field orders, change orders or
           drawings and specifications; and
        2. Supervisory, Inspection, architectural or engineering activities.
        This exclusion applies even if the claims against any insured allege negligence
        or other wrongdoing in the supervision, hiring, employment, training or
        monitoring of others by that insured, if the “occurrence” which caused the . . .
        “property damage” . . . involved the rendering of or failure to render any
        professional services by you or any engineer, architect or surveyor who is either
        employed by you or performing work on your behalf in such capacity.



Plaintiff’s Complaint for Declaratory Judgment                                              14
     Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 15 of 16




                                                                       CG 22 43 04 13
    39. Because Spencer’s and Carroll and Koontz’s allegations trigger one or more of the
foregoing exclusions or endorsements, there is no coverage under the Policies for any
alleged “property damage,” and Builders does not owe a defense or indemnity to Loftech
or Spencer, Carroll, and Koontz. Alternatively, any duty to indemnify is limited.
                                 V. CONCLUSION & PRAYER
    40. All preceding paragraphs are incorporated herein by reference.
    41. Loftech built and sold houses to Spencer and, separately, Carroll and Koontz, all
of whom now claim that their respective houses evidence defective conditions and damage.

Builders asserts that the alleged construction defects and damages for which Spencer,
Carroll, and Koontz seek monetary relief are not covered under the Policies.
    42. Alternatively, Builders asserts that Loftech and/or Spencer, Carroll, and Koontz
bear the duty of distinguishing and allocating covered and noncovered damages under the
Policies. No such distinction and allocation between covered and noncovered damages has
occurred, and Builders has no duty to pay until Loftech and/or Spencer, Carroll, and

Koontz satisfy their burden to so distinguish and allocate damages.
    43. Because one or more exclusions or endorsements bar coverage for any “property
damage” alleged by Spencer, Carroll, and Koontz, Builders asks the Court for:
          a. A declaration that Builders does not have a duty to defend or indemnify
             Loftech or Spencer, Carroll, and Koontz for any such “property damage;
          b. Alternatively, a declaration that Loftech or Spencer, Carroll, and Koontz must
             distinguish and allocate between covered and noncovered damages before
             Builders has any duty to pay;
          c. Court costs; and
          d. All other relief that the Court deems appropriate.




Plaintiff’s Complaint for Declaratory Judgment                                           15
     Case 4:21-cv-01279 Document 1 Filed on 04/16/21 in TXSD Page 16 of 16




                                                 Respectfully submitted.

                                                 SAVRICK, SCHUMANN, JOHNSON,
                                                 MCGARR, KAMINSKI & SHIRLEY, LLP



                                                 Camille Johnson, attorney-in-charge
                                                 camille@ssjmlaw.com
                                                 SBN: 10686600
                                                 S.D. Bar No. 16414
                                                 William Vanderbilt
                                                 will@ssjmlaw.com
                                                 SBN: 24110472
                                                 S.D. Bar No. 3481498
                                                 4621 Ross Avenue, Suite 300
                                                 Dallas, Texas 75204
                                                 Tel: (214) 368-1515
                                                 Fax: (214) 292-9647
                                                 Counsel for Plaintiff National Builders
                                                 Insurance Company




Plaintiff’s Complaint for Declaratory Judgment                                        16
